DETAILED ACTION
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” generating a depth map and a confidence map based on the measured DPV, wherein the measured DPV includes a two-dimensional (2D) array of probability values for each of a plurality of candidate depth values.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2002/ 0094028 discloses a code volume control section refers to an input image and a reference image stored in a frame memory and thereby sets a quantization step for each block so that the volume of coded data generated for a frame will be a preset volume.  A data loss probability estimation section estimates a data loss probability (the probability that data loss will occur to a target block due to transmission error) based on a code volume predicted value of the target block obtained by the code volume control section and the code volume from the latest synchronization code pattern to a block just before the target block.  A degradation estimation calculation section calculates an estimate of degradation of the target block caused by errors based on image degradation power and the data loss probability.  A mode selection section selects an optimum encoding mode for the target block based on the degradation estimate of the target block and an estimate of frame coding distortion.  Forced refresh (intra-frame encoding of a block) is carried out properly and effectively, thereby image degradation is reduced without deteriorating coding efficiency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov